Order entered October 24, 2022




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-22-00465-CR

                   ROYAL DOUGLAS ROBINSON, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-00017-U

                                      ORDER

      On October 5, 2022, the Court struck appellant’s pro se brief because it

contained sensitive data. Before the Court is appellant’s October 19, 2022 pro se

motion requesting the Court to use rule of appellate procedure 2 to suspend the

operation of rules of appellate procedure 9.10(b) and 9.10(a)(3) and redact the

sensitive data from appellant’s brief. We DENY appellant’s motion and GRANT

alternative relief as follows.
      We DIRECT the Clerk to return to appellant his original brief so that

appellant may either redact the sensitive information in the brief by hand and refile

it or use it as a guide for preparing an amended brief. We ORDER appellant to file

the redacted brief or a new amended brief by November 18, 2022.

      We DIRECT the Clerk to transmit a copy of this order to counsel for the

State and to mail a copy of this order and the original appellant’s brief to Royal

Douglas Robinson; TDCJ No. 02066342; Michael Unit; 2664 FM 2054; Tennessee

Colony, Texas 75886.


                                             /s/    DENNISE GARCIA
                                                    JUSTICE